Citation Nr: 1243439	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-35 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with fatigue and insomnia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 2003 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
All documents in the Veteran's Virtual VA electronic folder were considered by the RO prior to certification of the Veteran's claim to the Board. 

The May 2008 rating decision on appeal granted the Veteran's claim for service connection for cluster headaches.  The Veteran was granted a 10 percent rating effective from April 28, 2007.  In July 2008 the Veteran asserted that his headaches were due to a TBI in service.  In a December 2008 rating decision the RO recharacterized the Veteran's service-connected headache disability as TBI with cluster headaches, fatigue, and insomnia, and continued the 10 percent rating.  By rating action in May 2012 the RO provided the Veteran a separate evaluation for cluster headaches and assigned a 10 percent rating from October 23, 2008.  To date, the record does not reflect that the Veteran disagreed either with the rating or the assigned effective date.  The Veteran continues to seek an initial rating in excess of 10 percent for TBI with fatigue and insomnia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An April 2008 VA examination states that the Veteran reported private treatment several times for residuals of his TBI at the Peace River Medical Center, and he also reported treatment by a private neurologist, Dr. Melner.  These private records have not been obtained or requested.  Accordingly, the Veteran's claim must be remanded so that copies of these records may be requested.  38 C.F.R. § 3.159(c)(1).

In October 2008 the Veteran requested that his records be obtained from the VAOPC Jacksonville, Florida, as well as other facilities.  It does not appear that records from the VAOPC in Jacksonville, Florida, have been obtained.  Accordingly, on remand attempts should be made to obtain any additional VA treatment records and associate them with the record.  38 C.F.R. § 3.159(c)(2).  The Veteran's updated VA treatment records should also be obtained. 

The Board notes that the Veteran apparently applied for Social Security Administration (SSA) disability benefits and was denied.  While the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision, the response did not indicate that the records did not exist or that further efforts to obtain the records would be futile.  See 38 C.F.R. § 3.159(c) (2012).  Instead, the result indicated that no medical was on file or that they were unable to locate the medical record.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of VAOPC Jacksonville, Florida, treatment records, and any other records not already of record, that date from April 2007 to present.

2.  After obtaining the necessary authorization from the Veteran, request copies of the Veteran's treatment records from all private medical providers who have treated him for residuals of a TBI.  This should include records of treatment at Peace River Medical Center, and treatment by a neurologist, Dr. Melner.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Upon completion of the above requested development reconsider the Veteran's claim.  If the benefit sought on appeal is denied, the Veteran should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


